Citation Nr: 1427778	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-04 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an immune deficiency disability, to include as secondary to idiopathic thrombocytopenic purpura (ITP) or to chemical exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

The Veteran asserts that he experiences an immune deficiency disability as a result of active service. 

The Veteran was scheduled for a videoconference hearing in May 2014, but he did not appear for the scheduled hearing.  In May 2014, the Veteran's attorney notified the RO that her office did not receive a notice of the hearing, and that, due to short notice, she was unable to attend the scheduled hearing.  The attorney requested that a new hearing be scheduled for the Veteran.

An appellant may request a hearing before the Board when submitting the substantive appeal, or any time thereafter, subject to the provisions of 38 C.F.R. § 20.1304.  38 C.F.R. § 20.703 (2013).   The Board finds that, in order to ensure compliance with due process considerations, the Veteran's motion for a videoconference hearing at the RO should be granted.  Accordingly, the Board finds that the appeal must be remanded in order to schedule a hearing. 38 C.F.R. § 20.704 (2013).

At a September 2013 VA examination, the examiner noted that, while in active service, the Veteran experienced gastroenteritis of unknown cause in December 1996; infectious mononucleosis in February 1969 and was diagnosed with thrombocytopenia in 1969; and petechia of the back abdomen and lower legs in January 1970.  In January 1970, after a week in the hospital and on medication, the Veteran's platelet level remained low, and he was placed on steroids and given 30 days convalescent leave.  The bone marrow biopsy taken showed aspirate diluted with peripheral blood.  The treating physicians believed that the smear was consistent with thrombocytopenia with atypical lymphocytosis, and that the most probable cause was an infection (mononucleosis or another virus) or immunological basis, although a drug-induced problem could not be excluded.  A January 1973 hematology consult noted that the Veteran had no evidence of petechiae, and that the hemogram was unremarkable.

The September 2013 examiner noted that, after service, in October 2006, the Veteran was diagnosed with common variable immune deficiency (CVID), with poor antibody response and lymphocytopenia.  The Veteran had low total numbers of T cells and B cells with low IgA, IgG, and IgM.  The Veteran related a history of idiopathic thrombocytopenic purpura (ITP) in service that resolved; CVID; having pneumonia twice in the past year and five times in the past five years; denied any other infections; and stated that he had anemia, lymphocytopenia, and thrombocytopenia.  The Veteran confirmed being in treatment for CVID, with the treatment consisting of 28-day courses of Gammunex infusions.

The examiner opined that it was less likely than not that the CVID and immunodeficiency first manifested during active service, or were caused by the ITP, mononucleosis, or food poisoning the veteran experienced during active service.  The examiner stated that the Veteran's ITP was documented to have fully resolved, with no abnormalities shows on blood tests.  The mononucleosis cleared up completely in-service, and the food poisoning was a self-limited disease that had no complications or sequella.  The examiner opined that it was less likely than not that the Veteran still had ITP, as his service medical records showed that he had normal platelet counts and no recurrence of ITP after the condition's only presentation.  The examiner also reported that it was less likely than not that the Veteran currently experienced any residuals of the ITP, mononucleosis, or food poisoning he experienced during service, as his service medical records showed normal lab tests and no complaints which would be consistent with residuals of those diseases.  

In various lay statements, the Veteran has recounted his in-service medical history, reported that he was diagnosed with an enlarged spleen at some point in the 1990s, and confirmed that he has been diagnosed with CVID.  In a February 2010 statement, the Veteran related that he believed that his immunological disabilities stemmed from in-service exposure to various chemicals.  The Veteran also stated that his blood was never checked for any disorders while he was in service.

The Veteran's private medical records from 2006 to 2013 show persistent complaints of CVID, skin rashes, sinus problems, runny nose, stuffy nose, postnasal drip, cough, nausea, diarrhea, fatigue, fever, and headache.  They show that the Veteran had a staph infection in 2005 and was hospitalized for pneumonia in September 2006.  The notes also report a history of sinus infections with intermittent ear pain.  The Veteran's physician's stated that the he showed very little to no immunologic antibody production in response to vaccines.

The Board finds that the September 2013 examination report is incomplete for rating purposes.  In addition to not discussing whether the disorders such as gastroenteritis, infectious mononucleosis, thrombocytopenia, petechial, and ITP for which the Veteran was treated in service, were initial manifestations of CVID, the examiner did not discuss the Veteran's post-service medical records which show recurrent complaints of skin rashes, sinus problems, runny nose, stuffy nose, postnasal drip, cough, nausea, diarrhea, fatigue, fever, headache, recurrent pneumonia, and an enlarged spleen.  In addition, the examiner did not acknowledge or discuss  the significance, if any, of medical research showing that CVID can manifest through recurrent infections in the lungs, sinuses, or ears; pneumonia; gastrointestinal issues (bloating, diarrhea); an enlarged spleen; thrombocytopenia purpura; and that while some people start experiencing signs and symptoms of CVID in childhood or adolescence, a majority of individuals do not experience immune problems related to CVID until they reach adulthood.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by an appropriate examiner with an expertise in immunology to determine the nature and etiology of his current CVID disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
   
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at the RO in Cleveland, Ohio.

2.  Schedule the Veteran for a VA examination with a medical doctor specialist in immunology to ascertain the most likely etiology and date of onset of CVID.  The examiner must review the claims file and the report should note that review.  All appropriate tests and studies should be conducted and all clinical findings should be reported in detail.  Complete rationale should be provided for all opinions offered.  The examiner must offer an opinion as to the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the disorders such as gastroenteritis, infectious mononucleosis, thrombocytopenia, petechial, and ITP, for which the Veteran was treated in service were initial or early manifestations of CVID? The examiner should acknowledge and discuss the significance, if any, of private treatment records following service showing recurrent skin rashes, sinus problems, runny nose, stuffy nose, postnasal drip, cough, nausea, diarrhea, fatigue, fever, headache, recurrent pneumonia, and an enlarged spleen.  The examiner should acknowledge the significance, if any, of medical research showing that CVID can manifest through recurrent infections in the lungs, sinuses, or ears; pneumonia; gastrointestinal issues (bloating, diarrhea); an enlarged spleen; thrombocytopenia purpura; and that while some people start experiencing signs and symptoms of CVID in childhood or adolescence, a majority of individuals do not experience immune problems related to CVID until they reach adulthood.

(b) Is it at least as likely as not (50 percent or greater probability) that any current CVID disability or residuals thereof, is otherwise related to the Veteran's active service?  The examiner should state whether there was any superimposed disease or injury which resulted in the lack of proper diagnoses and treatment of CVID during service, recurrent infections during service, or recurrent symptoms of CVID during service, in connection with CVID.  If so, is it at least as likely as not that the identified superimposed disease or injury was incurred in or related to active service?

(c) Is it at least as likely as not (50 percent or greater probability) that any current CVID disability or residuals thereof was caused by the ITP, or by exposure to any chemicals which the Veteran experienced in-service?

(d) If the CVID is deemed to be a pre-existing or genetic disability, is it at least as likely as not (50 percent or greater probability) that CVID has been aggravated (increased in severity beyond the natural progress of the disorder) by active service?

3.  Then readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

